ALLOWANCE


Change in Art Unit Designation for Your Application
The Art Unit designation of your application in the USPTO has changed from 2663 to 2698.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2698. 
 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12-21-2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



	
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

**** BEGIN AMENDMENT ****
	
AMEND the APPLICATION TITLE to now read:

DEPTH IMAGING SYSTEM AND METHOD OF RENDERING A PROCESSED IMAGE TO INCLUDE IN-FOCUS AND OUT-OF-FOCUS REGIONS OF ONE OR MORE OBJECTS BASED ON USER SELECTION OF AN OBJECT

**** END AMENDMENT ****








Related Art
	The following cited references defines the general state of the art but is not considered to teach Applicant’s claimed invention:

	Cheng (US 20150029311) discloses various imaging systems having different spatial configurations (Figures 7-10, monocular or stereoscopic imaging systems) to capture one/more images used to generate/extract a depth map (by image processor 600, Fig.6), wherein a processed “visual effect” image is generated (i.e. image with in-focus & out-of-focus regions) according to the depth map. Cheng is considered to teach determining depth information for plural objects in a scene (i.e. a division of objects in a scene, wherein each object is located at different distances from respective corresponding object pixel regions on camera’s image sensor) AND subsequently may post process “render” each object region with a “sharpen” or “blur” visual effect as implied over Figures 3-5. Determining distance information and applying a post processing blur filter to “Multiple Layers” seems to be IMPLIED (over Cheng) since EACH OBJECT (located at respective distances/depths) can be considered to be associated with its own RESPECTIVE LAYER. Cheng’s imaging system may have a user interface (i.e. touchscreen 613, Fig.6) for setting sharpness/blur levels for imaged objects at different depths in scene (Figures 3-5).




Martirosyan (US 2018/0046187) discloses an image processing system usable in an Unmanned Aerial Vehicle (UAV) 100, which is structurally comparable to one of Applicant’s preferred embodiments i.e. drone / UAV “moveable platform” equipped the one or more cameras & rendering processor. See Martirosyan’s Figures 5A-5B, 6, 7A-7B and 13 AND para[0091, 0106, 0111, 0114, 0117 & 0032-0045]. Electronic device “UAV” 100 (Figure 13 & para[0111, 0114, 0117]) equipped with one or more cameras 1334, image capture controller 1332, graphics module/GPU “rendering” processor 1312, memory 1316 and IMU 1328. Martirosyan’s disclosed embodiments for capturing and processing images, may use depth map information corresponding to object(s) in an image frame captured and based on spatial configuration of the camera(s)

Ishii (US 2013/0063571) discloses rendering parameters are calculated based on the depth information associated with the respective layers, wherein one or more layers of the image frame are rendered using Gaussian blurring by convolving different regions of the image frame corresponding to the different layers with a Gaussian function. See Figures 3, 13, 19 and 23 AND para[0069], which teaches divided objects in a scene by depth ranges (shown by depth map of “near” to “far” objects in Fig.23), calculates rendering parameters for in-focus and out-of-focus regions by determining weighted coefficients (considered averaging values for each depth layer) associated with each of the objects based on their respective depth information and conforms to a Gaussian function (Fig.19: weight coefficient S1501 conform with a Gaussian function, para[0069]) for rendering a smooth image. Captures images 302 and generates a synthesized image via “image blending” 315/317 of set in-focus area 311/312 and set 

Silny (US 2013/0027553) teaches an aerial imaging device wherein the image processor’s computed rendering parameters include a standard deviation of a Gaussian distribution used to convolve the plurality of layers in rendering the image frame. See Figures 1 and 3, using Gaussian point spread function for different target objects

Hwang (US 2018/0046188) teaches a drone/UAV camera to process “stitch” a series of captured images into a panoramic image. See Figures 4 & 5 and para[0079-0082]. UAV camera in Figure 1.


Reason for Allowance
Per the after-final amendment filed on 12/07/2020, Applicant amended the independent claims (1, 9 & 10) to incorporate dependent claim language (claim 26) which was previously indicated as allowable in Final Action (mailed on 10/07/2020). Upon further consideration of the prior art of record in view of an updated prior art search, Examiner has determined that Applicant’s claimed invention is now allowable.
Applicant’s claimed invention is related to a depth imaging system having a visual effects image processor for rendering an image with in-focus and out-of-focus regions in response to a user interface selection in general, which is also known in the prior art (see Related Art above). 
prior art, taken alone or in reasonable combination, does not teach, in response to a user interaction to select an object for including in the in-focus region, the method of image processing as claimed by Applicant’s additional limitations (as stated in lines 24-34 of claim 1, shown below):

    PNG
    media_image1.png
    443
    709
    media_image1.png
    Greyscale

See Fig. 3A (imaging apparatus & system), Fig. 3B (depth map processing from captured image(s)), 7A-7D (image processing method), and Fig. 5 & 6B (render processed image).

Therefore, claims 1-5, 7-10, 21-25 and 27-29 are now allowed.



Regarding independent claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 1 that includes: 
“A method of image processing comprising the limitations stated in lines 24-34 of claim 1 as discussed above”.
Claims 2-5, 7-8, 21-25 and 27-29 are allowed for depending from allowable claim 1.

	Regarding independent claim 9, a system of image processing, comprises similar allowable limitations recited in claim 1 and therefore is allowable.

Regarding independent claim 10, an unmanned aerial vehicle (UAV) comprising an imaging system, comprises similar allowable limitations recited in claim 1 and therefore is allowable.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contacts
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY TREHAN whose telephone number is (571) 270-5252.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698
/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698